SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

98
CA 12-00849
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


MELODY BARROWS AND TIMOTHY BARROWS,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

PETER CATALANO AND ALEXANDER & CATALANO, LLC,
DEFENDANTS-RESPONDENTS.


WILLIAMS & RUDDEROW, PLLC, SYRACUSE (S. ROBERT WILLIAMS OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (MICHELLE M. DAVOLI OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered January 27, 2012. The order granted
defendants’ motion for summary judgment dismissing plaintiffs’
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court